Exhibit 10.53

May 3, 2007

Mr. Christopher Mitchell

Re:          EMPLOYMENT TERMS

Dear Christopher:

Accuray Incorporated (the “Company”) is pleased to offer to continue your
employment as Senior Vice President, General Counsel of the Company on the terms
and conditions set forth in this letter, effective as of April 23, 2007 (the
“Effective Date”).

1.   TERM.  The employment relationship between you and the Company will be
at-will.  You and the Company will have the right to terminate the employment
relationship at any time and for any reason whatsoever, with or without cause,
and without any liability or obligation except as may be expressly provided
herein.

2.   POSITION, DUTIES AND RESPONSIBILITIES.  During the period of the employment
relationship between you and the Company (the “Term”), the Company will employ
you, and you agree to be employed by the Company, as Senior Vice President,
General Counsel of the Company.  In the capacity of Senior Vice President,
General Counsel, you will have such duties and responsibilities as are normally
associated with such position and will devote your full business time and
attention serving the Company in such position.  Your duties may be changed from
time to time by the Company, consistent with your position.  You will dual line
report to the Chief Executive Officer of the Company (the “CEO”) and the Chief
Financial Officer (the “CFO”), and will work full-time at our principal offices
located at 1310 Chesapeake Terrace, Sunnyvale, California 94089 (or such other
location in the greater Sunnyvale area as the Company may utilize as its
principal offices), except for travel to other locations as may be necessary to
fulfill your responsibilities.

3.   BASE COMPENSATION.  During the Term, the Company will pay you a base salary
of $250,000 per year, less payroll deductions and all required withholdings,
payable in accordance with the Company’s normal payroll practices and prorated
for any partial month of employment.  Your base salary may be subject to
increase pursuant to the Company’s policies as in effect from time to time.

4.   ANNUAL BONUS.  In addition to the base salary set forth above, during the
Term, you will be eligible to participate in the Company’s executive bonus plan
applicable to similarly situated executives of the Company.  The amount of your
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the terms of such bonus
plan, your target (but not necessarily maximum) annual bonus shall be 40% of
your base salary actually paid for such year.


--------------------------------------------------------------------------------


5.  STOCK OPTIONS.  As an added incentive, we will recommend to the Compensation
Committee of the Board of Directors that you be granted an option (the “Option”)
to purchase 90,000 shares of Accuray common stock at a per share exercise price
equal to the fair market value of a share of our common stock on the date of the
grant, as determined in accordance with the Accuray Incorporated 2007 Incentive
Award Plan (the “Incentive Plan”).   The grant of the Option is subject to and
conditioned on approval of the grant and its terms by the Compensation
Committee, and will be made as soon as practicable following your Start Date. 
Subject to your continued employment, the Option would vest with respect to 25%
of the shares subject thereto on the first anniversary of your Start Date, and
with respect to an additional 1/48th of the shares subject thereto on each
monthly anniversary thereafter, such that the entire Option would be vested on
the fourth anniversary of your Start Date.  The Option will be subject to the
terms and conditions of the Incentive Plan and a stock option agreement in a
form prescribed by Accuray, which you will be required to sign as a condition to
receiving the Option (the “Option Agreement”).

6.  RESTRICTED STOCK UNITS.  We will recommend to the Compensation Committee of
the Board of Directors that you be granted 10,000 restricted stock units
(“RSUs”) under the Accuray 2007 Incentive Award Plan. The grant of the RSUs is
subject to and conditioned on approval of the grant and its terms by the
Compensation Committee, and will be made as soon as practicable following your
Start Date.  Subject to the your continued service as an Employee through the
applicable vesting date, twenty-five percent (25%) of the RSUs shall vest on the
first anniversary of the Grant Date and an additional twenty-five percent (25%)
of the RSUs shall vest on each of the second, third and fourth anniversaries of
the Grant Date.

Payment in respect of any RSUs that vest in accordance with the grant agreement
will be made to you in whole shares of our common stock as soon as practicable
after the applicable vesting date, but in no event later than 60 days after such
vesting date.  The RSUs will be subject to the terms and conditions of the
Incentive Plan and a restricted stock unit grant agreement in a form prescribed
by Accuray, which you will be required to sign as a condition to receiving the
RSUs (the “RSU Agreement”).

7.  BENEFITS AND PAID TIME OFF.  During the Term, you will be eligible to
participate in all incentive, savings and retirement plans, practices, policies
and programs maintained or sponsored by the Company from time to time which are
applicable to other similarly situated executives of the Company, subject to the
terms and conditions thereof.  During the Term, you will also be eligible for
standard benefits, such as medical, vision and dental insurance, paid time off,
and holidays to the extent applicable generally to other similarly situated
executives of the Company, subject to the terms and conditions of the applicable
Company plans or policies.  The benefits described in this Section 5 will be
subject to change from time to time as deemed appropriate and necessary by the
Company.

2


--------------------------------------------------------------------------------


8.  TERMINATION OF EMPLOYMENT.

(a)      In the event of a termination of your employment by the Company without
Cause or by you for Good Reason (each as defined below), then, in addition to
any other accrued amounts payable to you through the date of termination of your
employment (including any earned but unpaid bonus), (1) the Company will no
later than the date that is six (6) months and one (1) day after the date of
your termination of employment, or the last day of such shorter period upon such
termination of employment that is sufficient to avoid the imposition of
additional tax under Section 409A(a)(l)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”), or any other taxes or penalties imposed under Section
409A of the Code, pay you a lump-sum severance payment (the “Severance Payment”)
in an amount equal to the sum of (x) eight (8) months of your annual base salary
as in effect on the date of termination plus (y) a pro rata portion of your
target annual bonus for the fiscal year of the Company in which such termination
occurs, calculated based on the number of days elapsed in such fiscal year
through the date of termination plus (z) 66-2/3% of your target annual bonus for
the fiscal year of the Company in which such termination occurs, and (2)
provided that you properly elect COBRA continuation coverage, the Company will
pay the COBRA premium for health care coverage for you and your spouse and
children, as applicable and to the extent eligible (the “Severance Benefits”),
for the eight (8) month period immediately following the date of such
termination of your employment. Such payments for the Severance Benefits will
begin no later than the date that is six (6) months and one (1) day after the
date of your termination of employment, or the last day of such shorter period
upon such termination of employment that is sufficient to avoid the imposition
of additional tax under Section 409A(a)(l)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (the “Deferred COBRA Payment
Date”), and on the Deferred COBRA Payment Date, the Company will pay you an
amount equal to the Severance Benefits for the period beginning on the date of
your termination of employment and ending on the Deferred COBRA Payment Date.

(b)      If a Change in Control (as defined in Exhibit A hereto) occurs during
the Term and your employment with the Company is terminated by the Company
without Cause or by you for Good Reason, in each case within the twelve (12)
month period immediately following the effective date of the Change in Control,
then, in addition to the amounts payable to you pursuant to paragraph (a) of
this Section 6, each of your then outstanding stock options and Restricted Stock
Units (“RSUs”) to purchase shares and units of the Company’s common stock and
RSUs shall become fully vested and exercisable immediately prior to the
effective time of the termination of your employment.

(c)      Notwithstanding the foregoing, your right to receive the payments and
benefits set forth in this Section 6 is conditioned on and subject to your
execution and non-revocation of a general release of claims against the Company
and its affiliates, in a form prescribed by the Company.  In no event shall you
or your estate or beneficiaries be entitled to any of the payments or benefits
set forth in this Section 6 upon any termination of your employment by reason of
your total and permanent disability or your death.

3


--------------------------------------------------------------------------------


(d)      For purposes of this letter:

(A)  “Cause” shall mean (i) your commission of a felony, (ii) your commission of
a crime involving moral turpitude or your commission of any other act or
omission involving dishonesty, disloyalty, breach of fiduciary duty or fraud
with respect to the Company or any of its subsidiaries or any of their customers
or suppliers, or (iii) your failure to perform the normal and customary duties
of your position with the Company as reasonably directed by the CEO, provided,
that any of the acts or omissions described in the foregoing clauses (i), (ii)
or (iii) are not cured to the Company’s reasonable satisfaction within thirty
(30) days after written notice thereof is given to you; and

(B)  “Good Reason” shall mean the occurrence of any one or more of the following
events without your prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason within 30 days after notice from you that
Good Reason exists:  (i) a material reduction of your duties and
responsibilities hereunder; (ii) a relocation of your principal workplace more
than 35 miles outside the Company’s Sunnyvale corporate headquarters; or (iii)
the Company’s reduction of your annual base salary or bonus opportunity, each as
in effect on the date hereof or as the same may be increased from time to time;
provided that written notice of your resignation for Good Reason must be
delivered to the Company within 30 days after the date you first know or should
reasonably know of the occurrence of any such event in order for your
resignation with Good Reason to be effective hereunder.

9.  CODE SECTION 280G.

(a)      In the event it shall be determined that any payment or distribution to
you or for your benefit which is in the nature of compensation and is contingent
on a change in the ownership or effective control of the Company or the
ownership of a substantial portion of the assets of the Company (within the
meaning of Section 280G(b)(2) of the Code), whether paid or payable pursuant to
this letter or otherwise (a “Payment”), would constitute a “parachute payment”
under Section 280G(b)(2) of the Code and would be subject to the excise tax
imposed by Section 4999 of the Code (together with any interest or penalties
imposed with respect to such excise tax, the “Excise Tax”), then the Payments
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code but only if, by
reason of such reduction, the net after-tax benefit received by you shall exceed
the net after-tax benefit received by you if no such reduction was made.  For
purposes of this Section 7(a), “net after-tax benefit” shall mean (i) the
Payments which you receive or are then entitled to receive from the Company that
would constitute “parachute payments” within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state and local income taxes payable
with respect to the Payments calculated at the maximum marginal income tax rate
for each year in which the Payments shall be paid to you (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Taxes imposed
with respect to the Payments.

(b)      All determinations required to be made under this Section 7 shall be
made by such nationally recognized accounting firm as may be selected by the
Audit Committee of the Board of Directors of the Company as constituted
immediately prior to the change in control

4


--------------------------------------------------------------------------------


transaction (the “Accounting Firm”), provided, that the Accounting Firm’s
determination shall be made based upon “substantial authority” within the
meaning of Section 6662 of the Code.  The Accounting Firm shall provide its
determination, together with detailed supporting calculations and documentation,
to you and the Company within 15 business days following the date of termination
of your employment, if applicable, or such other time as requested by you
(provided that you reasonably believe that any of the Payments may be subject to
the Excise Tax) or the Company.  All fees and expenses of the Accounting Firm
shall be borne solely by the Company.

10.  RESTRICTIVE COVENANTS.

(a)           As a condition of your employment with the Company, you agree that
during the Term and thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning the Company or its subsidiaries or
affiliates (collectively, the “Company Group”) or their businesses, whether or
not developed by you, except as it is required in connection with your services
rendered for the Company.  You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Company Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Company Group, and that you will
return any such documents or materials otherwise in your possession.  You
further agree that, upon termination of your employment, you will maintain in
strict confidence the projects in which any member of the Company Group is
involved or contemplating.

(b)           You further agree that during the Term and continuing through the
first anniversary of the date of termination of your employment, you will not
directly or indirectly solicit, induce, or encourage any employee, consultant,
agent, customer, vendor, or other parties doing business with any member of the
Company Group to terminate their employment, agency, or other relationship with
the Company Group or such member or to render services for or transfer their
business from the Company Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

(c)           While employed by the Company, you agree that you will not engage
in any business activity in competition with any member of the Company Group nor
make preparations to do so.

(d)           Upon the termination of your relationship with the Company, you
agree that you will promptly return to the Company, and will not take with you
or use, all items of any nature that belong to the Company, and all materials
(in any form, format, or medium) containing or relating to the Company’s
business.

(e)           In recognition of the facts that irreparable injury will result to
the Company in the event of a breach by you of your obligations under Sections
8(a), (b), (c) or (d) above, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefore, you acknowledge, consent and

5


--------------------------------------------------------------------------------


agree that in the event of such breach, or the threat thereof, the Company shall
be entitled, in addition to any other legal remedies and damages available, to
specific performance thereof and to temporary and permanent injunctive relief
(without the necessity of posting a bond) to restrain the violation or
threatened violation of such obligations by you.

11.   COMPANY RULES AND REGULATIONS.  As an employee of the Company, you agree
to abide by Company policies, procedures, rules and regulations as set forth in
the Company’s Employee Handbook or as otherwise promulgated.  In addition, as a
condition of your employment, you acknowledge that you and the Company have
entered into that certain Employee Confidentiality and Inventions Agreement
dated as of April 23, 2007, and you hereby agree to abide by the terms of that
certain Employee Confidentiality and Inventions Agreement dated as of April 23,
2007, by and between you and the Company.

12.   WITHHOLDING.  The Company may withhold from any amounts payable under this
letter such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

13.   ARBITRATION.  Except as set forth in Section 8(e) above, any disagreement,
dispute, controversy or claim arising out of or relating to this letter or the
interpretation of this letter or any arrangements relating to this letter or
contemplated in this letter or the breach, termination or invalidity thereof
shall be settled by final and binding arbitration administered by JAMS/Endispute
in Santa Clara County, California in accordance with the then existing
JAMS/Endispute Arbitration Rules and Procedures for Employment Disputes.  Except
as provided herein, the Federal Arbitration Act shall govern the interpretation,
enforcement and all proceedings.  The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of the state of California, or federal
law, or both, as applicable, and the arbitrator is without jurisdiction to apply
any different substantive law.  The arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.  Judgment upon the award may be entered in any court having
jurisdiction thereof.  Each party shall pay his or its own attorneys’ fees and
expenses associated with such arbitration to the extent permitted by applicable
law.

14.   ENTIRE AGREEMENT.  As of the Effective Date, this letter constitutes the
final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Company Group (including, without limitation, the Original
Employment Letter).

15.  SEVERABILITY.  Whenever possible, each provision of this letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this letter is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this letter, but such invalid, illegal or unenforceable
provision will be reformed, construed and enforced so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.

6


--------------------------------------------------------------------------------


16.  ACKNOWLEDGEMENT.  You hereby acknowledge (a) that you have consulted with
or have had the opportunity to consult with independent counsel of your own
choice concerning this letter, and have been advised to do so by the Company,
and (b) that you have read and understand this letter, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.

17.  SECTION 409A OF THE CODE.  To the extent that any payments or benefits
under this letter are deemed to be subject to Section 409A of the Code, this
letter will be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued there
under in order to (a) preserve the intended tax treatment of the benefits
provided with respect to such payments and (b) comply with the requirements of
Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS]

7


--------------------------------------------------------------------------------


Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Euan Thomson, Ph.D., Chief Executive Officer of
the Company.  Please retain one fully-executed original for your files.

Sincerely,

Accuray Incorporated,

 

a California corporation

 

 

 

 

 

  /s/ Euan Thomson

 

  /s/ Robert E. McNamara

 

Euan Thomson, Ph.D.

Robert E. McNamara

Chief Executive Officer

Chief Financial Officer

 

 

 

 

Accepted and Agreed,

 

as of this 23 day of April 2007.

 

 

 

 

 

/s/ Christopher Mitchell

 

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A


FOR PURPOSES OF THIS LETTER, “CHANGE IN CONTROL” MEANS AND INCLUDES EACH OF THE
FOLLOWING:


(A)         A TRANSACTION OR SERIES OF TRANSACTIONS (OTHER THAN AN OFFERING OF
THE COMPANY’S COMMON STOCK TO THE GENERAL PUBLIC THROUGH A REGISTRATION
STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION) WHEREBY ANY
“PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS ARE USED IN SECTIONS
13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, AN EMPLOYEE
BENEFIT PLAN MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR A “PERSON”
THAT, PRIOR TO SUCH TRANSACTION, DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED
BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY) DIRECTLY OR INDIRECTLY
ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 UNDER THE
EXCHANGE ACT) OF SECURITIES OF THE COMPANY POSSESSING MORE THAN 50% OF THE TOTAL
COMBINED VOTING POWER OF THE COMPANY’S SECURITIES OUTSTANDING IMMEDIATELY AFTER
SUCH ACQUISITION; OR


(B)         DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO, AT THE
BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY
TOGETHER WITH ANY NEW DIRECTOR(S) (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON
WHO SHALL HAVE ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A
TRANSACTION DESCRIBED IN CLAUSE (A) OR CLAUSE (C) HEREOF) WHOSE ELECTION BY THE
BOARD OF DIRECTORS OF THE COMPANY OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE TWO-YEAR
PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED,
CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF; OR


(C)         THE CONSUMMATION BY THE COMPANY (WHETHER DIRECTLY INVOLVING THE
COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE OR MORE INTERMEDIARIES)
OF (X) A MERGER, CONSOLIDATION, REORGANIZATION, OR BUSINESS COMBINATION OR (Y) A
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS IN
ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS OR (Z) THE ACQUISITION
OF ASSETS OR STOCK OF ANOTHER ENTITY, IN EACH CASE OTHER THAN A TRANSACTION:

(I)            WHICH RESULTS IN THE COMPANY’S VOTING SECURITIES OUTSTANDING
IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE COMPANY OR THE
PERSON THAT, AS A RESULT OF THE TRANSACTION, CONTROLS, DIRECTLY OR INDIRECTLY,
THE COMPANY OR OWNS, DIRECTLY OR INDIRECTLY, ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR OTHERWISE SUCCEEDS TO THE BUSINESS OF THE COMPANY (THE
COMPANY OR SUCH PERSON, THE “SUCCESSOR ENTITY”)) DIRECTLY OR INDIRECTLY, AT
LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE SUCCESSOR ENTITY’S
OUTSTANDING VOTING SECURITIES IMMEDIATELY AFTER THE TRANSACTION, AND

(II)           AFTER WHICH NO PERSON OR GROUP BENEFICIALLY OWNS VOTING
SECURITIES REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE
SUCCESSOR ENTITY; PROVIDED, HOWEVER, THAT NO PERSON OR GROUP SHALL BE TREATED
FOR PURPOSES OF THIS CLAUSE (C)(II) AS BENEFICIALLY OWNING 50% OR MORE OF
COMBINED VOTING POWER OF THE SUCCESSOR

9


--------------------------------------------------------------------------------


ENTITY SOLELY AS A RESULT OF THE VOTING POWER HELD IN THE COMPANY PRIOR TO THE
CONSUMMATION OF THE TRANSACTION; OR

(d)           The Company’s stockholders approve a liquidation or dissolution of
the Company.

10


--------------------------------------------------------------------------------